Citation Nr: 1505351	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  10-09 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, prior to August 23, 2007.

2.  Entitlement to an effective date prior to August 23, 2007, for the grant of basic eligibility for Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1947 to September 1959.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the of the Portland, Oregon, Department of Veterans Affairs (VA) Regional Office (RO); it is currently before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).

The December 2007 rating decision on appeal, inter alia, determined that there was clear and unmistakable error (CUE) in a prior rating decision and granted a retroactive increase in the initial rating assigned for residuals of prostate cancer.  As a result, the Veteran met the schedular requirements for a TDIU rating under 38 C.F.R. § 4.16(a) as of the date of that increased rating: November 29, 2002.  The December 2007 rating decision also granted entitlement to service connection for additional disabilities that resulted in the award of a cumulative 100 percent schedular rating as of August 23, 2007, and granted entitlement to DEA as of that date.  

In his December 2008 notice of disagreement (NOD) with the December 2007 rating decision, the Veteran asserted entitlement to a 100 percent disability rating prior to August 23, 2007.  An August 2010 rating decision denied entitlement to TDIU.  The Veteran did not expressly appeal that decision.  However, in an August 2012 decision, the Board found that the Veteran's December 2008 NOD included an appeal of the (retroactive) initial 60 percent rating assigned for his residuals of prostate cancer, and remanded that matter for additional development.  As a claim for an increased rating includes consideration of TDIU (when reasonably raised by the record), the Board found that the matter of TDIU remained in appellate status based on the timely appeal of the December 2007 rating decision.

In its August 2012 decision, the Board instructed the AOJ to, inter alia, conduct additional development related to the claim for TDIU prior to August 23, 2007, including obtaining a VA medical opinion.  In a February 2014 decision, the Board, denied entitlement to TDIU and DEA prior to August 23, 2007 and denied an initial rating in excess of 60 percent for residuals of prostate cancer.  The Veteran appealed that decision to the Court, resulting in an October partial Joint Motion for Remand (JMR) by the parties.  (The parties did not wish to disturb the February 2014 Board decision with respect to an initial rating in excess of 60 percent for residuals of prostate cancer.)  An October 2014 Court Order remanded the matter for compliance with the instructions in the JMR.  (The appeal with respect to the rating for prostate cancer was dismissed and is no longer before the Board.)

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its February 2014 decision, the Board noted that prior adjudication, to include a finding of clear and unmistakable error (CUE) in a prior rating decision), resulted in a combined rating of 80 percent, with a single disability (residuals of prostate cancer) rated at 60 percent, effective from November 29, 2002.  Thus, the schedular requirements for a TDIU rating under 38 C.F.R. § 4.16(a) were clearly met from that date forward.  

In the last prior decision, the Board denied entitlement to a TDIU rating prior to August 23, 2007, based on a February 2013 VA examination report with April 2013 addendum.  However, in the October 2014 JMR, the parties agreed that the February 2013 VA examination report was inadequate and failed to comply with the Board's August 2012 remand instructions.  Specifically, the examination report did not address the effects of the Veteran's prostate cancer or bilateral orchiectomy residuals on his employability.  The April 2013 VA examination report addendum failed to cure such deficiency because it did not include a rationale for the examiner's opinion that the Veteran's prostate cancer or bilateral orchiectomy residuals did not render him unable to secure and maintain substantially gainful employment prior to August 23, 2007.  (The statement that the cancer had not reoccurred and that there were no documented sequelae from surgery was not adequate to address the impact of (service-connected) symptomatology associated with surgery residuals.)  Consequently, remand is necessary for another VA examination that meets such requirement.  

Additionally, the claim for entitlement to DEA prior to August 23, 2007, is inextricably intertwined with the TDIU claim that is being remanded and adjudication of that issue must be deferred until the intertwined issue is decided.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain a medical opinion by an appropriate physician (other than the one who provided the February 2013 opinion and April 2013 addendum) as to whether the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities during the period from November 29, 2002, through August 23, 2007.  The opining physician should consider and discuss the effect of all the disabilities for which service-connection has been granted with an effective date prior to August 23, 2007, specifically: (a) prostate cancer with anemia, status post radical prostatectomy, bladder removal, and urinary tract reconstruction; (b) bilateral orchiectomy associated with prostate cancer; (c) bilateral tinnitus; (d) postoperative anal fistula with pruritus; (e) hemorrhoids; (f) postoperative left inguinal hernia; (g) postoperative fibroadenoma scar, left chest; and (h) bilateral hearing loss.  

The opinion should explain whether the pertinent service-connected disabilities, during the period from November 29, 2002, through August 23, 2007, considered both singly and jointly, impacted the Veteran's employability such that the Veteran was incapable of any form of substantially gainful employment consistent with his education and occupational experience.  The opinion provider should explain whether these service-connected disabilities, without consideration of his age or his non-service-connected disabilities during the applicable period, rendered the Veteran unable to secure or follow a substantially gainful occupation at any point during the period from November 29, 2002, through August 23, 2007.  (Disabilities for which service connection was granted after August 23, 2007, (e.g., osteoporosis) should be considered non-service-connected for the period under consideration.)

If, in the physician's opinion, an examination and/or interview of the Veteran is necessary for the medical assessment sought, such examination and/or interview should be conducted.

Any finding that the Veteran was unemployable for a portion of the period in question should be accompanied by a specific identification of when the Veteran was rendered unemployable.  

The opinion provider must provide a rationale for all opinions, and identify the information and evidence relied upon.  

2.  When the development requested above is completed, the AOJ should review the record and consider all the available evidence, arrange for any further development deemed necessary, and readjudicate the issues on appeal.  If any benefit sought remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and afforded opportunity to respond.  This claim should then be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




